—In a medical malpractice action, defendant appeals from an order of the Supreme Court, Kings County (Spodek, J.), dated June 17, 1985, which in effect denied its motion to direct the infant plaintiff to submit to a physical examination.
Order reversed, without costs or disbursements, and defendant’s motion granted to the extent that the infant plaintiff is directed to submit to a physical examination at Special Term, Part II of the Supreme Court, Kings County, at 11:00 a.m., within 30 days after service upon plaintiff Ernestine Brooks of a copy of the order to be made hereon, with notice of entry, upon condition that within 20 days after service upon said plaintiff of a copy of the order to be made hereon, with notice of entry, defendant pays to plaintiff’s attorney the sum of $1,000. In the event defendant does not timely pay the $1,000, order affirmed, with costs.
Under the circumstances we exercise our discretion to permit the defendant a final opportunity for one physical examination of the infant plaintiff at the courthouse. However, in view of the many delays caused by defendant the relief is subject to the payment of $1,000 to plaintiff’s attorney before the physical examination takes place. Lazer, J. P., Thompson, O’Connor, Rubin and Kunzeman, JJ., concur.